Name: Commission Regulation (EEC) No 2751/89 of 12 September 1989 correcting for Dutch version of Regulation (EEC) No 3368/88 as regards certain provisions relating to the granting of aid for skimmed-milk powder intended for use as feed
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  agricultural policy;  processed agricultural produce
 Date Published: nan

 No L 266/ 12 Official Journal of the European Communities 13 . 9. 89 COMMISSION REGULATION (EEC) No 2751/89 of 12 September 1989 correcting for Dutch version of Regulation (EEC) No 3368/88 as regards certain provisions relating to the granting of aid for skimmed-milk powder intended for use as feed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The second indent of Article 1 ( l)-(b) of the Dutch version of Regulation (EEC) No 3368/88 is hereby replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 804/68 of the Council of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 3368/88 (3) amends certain provisions of Commission Regulation (EEC) No 1 725/79 (4) ; whereas in the Dutch version the provision regarding in particular the marking of packages is not in line with the wording in the other language versions ; whereas that error should accordingly be corrected : '  hetzij door opdruk op de verpakking zelf. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13. (2) OJ No L 84, 29. 3 . 1989, p. 1 . 0 OJ No L 296, 29 . 10 . 1988, p. 50. 0 OJ No L 199, 7. 8 . 1979, p. 1 .